DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-14 are pending
Claims 8-11 and 13-14 are withdrawn from consideration
Claims 1-7 and 12 are elected by the applicant and are currently examined on the merits below
Information Disclosure Statement
The Information Disclosure Statements filed on 07/24/2019 are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.
Election/Restrictions
Applicant’s election without traverse of species I, embodiment 1, directed to claims 1-7 and 12 in the reply filed on 11/20/2020 is acknowledged.
Specification
The title of the invention is not descriptive.  Examiner suggests that title maybe changed to provide more description regarding the instant invention. Therefore, a new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 1 is/are objected to because of the following informalities:  In claim 1, line 40 there is extra spacing between “obtained adapter   
Claim 1 further recites “at least one third processor that executes the program stored in the third memory device to cause the image forming apparatus to function as:” at lines29-30. It should be changed to “at least one third processor that executes the program stored in the third memory device to cause the server to function as:” Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a user” in line 18. However, claim 1 previously recites “a user” in line 8 above. Therefore, it is unclear whether applicant is referring to the same user or a different and new user? It should be the same user whose authentication is also being requested by the image forming apparatus? If so, then examiner suggests reciting similar claim language such as “the user” to maintain consistency with the previous claim recitation(s). 
Claim 1 further recites “an adapter” in line 20. However, claim 1 previously recites “an adapter” in line 10 above. Therefore, it is unclear whether applicant is referring to the 
Claim 1 further recites “a process to be executed…described in the adapter obtained” in lines 22-24. However, claim 1 previously recites “an adapter that describes a workflow of a predetermined process” in lines 10-11 above. Therefore, it is unclear whether applicant is referring to the same predetermined process which was previously described in adapter or a different/new process which is now somehow described in the adapter? Thus, this limitation is vague and unclear to one with the ordinary skill in the art.
Claim 1 further recites “a request” at lines 31-32. There is recitation of request(s) to authenticate a user at line 8 and 18 previously. Therefore, it is unclear whether applicant is referring to the same requests previously made or a different/new request? 
Claim 1 further recites the limitation “receives the result of the processing based on the adapter obtained by the obtaining unit from the image forming apparatus” in lines 36-37. Firstly, there is insufficient antecedent basis for the limitation “the processing” in the claim. 
Secondly, there is no result of processing based on the adapter obtained gets transmitted from the image forming apparatus, instead a result of the process, described in the adapter obtained, to be executed by the first execution unit gets transmitted, lines 20-26. Therefore, the meaning of the limitation “receives the result of the processing based on the adapter obtained by the obtaining unit from the image forming apparatus” is vague and unclear to one with the ordinary skill in the art.
a process to be executed by the server…described in the obtained adapter” in lines 22-24. It is unclear, however, that whether applicant is referring to the same predetermined process described in adapter as referred in lines 10-11 above or a process as referred in line 22 or a new process different from previously mentioned process(s) which is now somehow described in the adapter? There is no further mention that multiple or different process(s) are described in the adapter or different adapters having different processes described therein. Thus, this limitation is vague and unclear to one with the ordinary skill in the art.
Claims 1-6 are also rejected since these depend upon claim 1.
Claim 2 recites “an adapter” in lines 2-3. It is unclear whether applicant is referring to the same adapter from line 10 of claim 1 or a different/new adapter? 
Claim 12 recites “a user” in line 6. However, claim 12 previously recites “a user” in line 5 above. Therefore, it is unclear whether applicant is referring to the same user or a different and new user? 
Claim 12 further recites “an adapter” in line 11. However, claim 12 previously recites “an adapter” in line 8 above. Therefore, it is unclear whether applicant is referring to the same adapter or a different and new adapter registered in the server? 
Claim 12 further recites “a process to be executed…described in the adapter obtained” in lines 13-15. However, claim 12 previously recites “an adapter that describes a workflow of a predetermined process” in lines 8-10 above. Therefore, it is unclear whether applicant is referring to the same predetermined process which was previously described in adapter or a different/new process which is somehow now described in the adapter? Thus, this limitation is vague and unclear to one with the ordinary skill in the art.

Claim 12 further recites the limitation “receiving, at the server, a result of a process based on the obtained adapter from the image forming apparatus” in lines 22-23. There is recitation of “a result” at line 16 and “process” at lines 13, and 16 above. Therefore, it is unclear whether applicant is referring to the same “result” and “process” or new/different ones? 
Furthermore, there is no result of process based on the obtained adapter that gets transmitted from the image forming apparatus, instead a result of the process, described in the adapter obtained, in the executing gets transmitted, lines 16-17. Therefore, the meaning of the limitation “receiving, at the server, a result of a process based on the obtained adapter from the image forming apparatus” is vague and unclear to one with the ordinary skill in the art.
Claim 12 further recites “a process to be executed by the server…described in the obtained adapter” in lines 24-25. It is unclear, however, that whether applicant is referring to the same predetermined process described in adapter as referred in lines 9-10 above or a process as referred in line 13 or a new process different from previously mentioned process(s) which is now somehow described in the adapter? There is no further mention that multiple or different process(s) are described in the adapter or different adapters having different processes described therein. Thus, this limitation is vague and unclear to one with the ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kimura, US 2015/0271348 - authentication of user by cloud server, paragraph 265 and server storing multiple workflows for processes to be selected in selection step, claim 16.
Morikawa et al., US 2014/0078538 – authenticate a user using PCs 200, 200A, and 200B and MFPs 100, 100A, and 100B. Authentication server 300 stores user data including authentication information and user identification information for identifying a user, paragraph 30
Sawamura, US 2017/0075633 - workflow information includes flow information that indicates the flow of the series of processes and acquiring user registration information including information on the user, paragraph 10

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAWAN DHINGRA/Examiner, Art Unit 2672